Citation Nr: 0732276	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-31 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin disability, 
asserted as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel






INTRODUCTION

The veteran served on active duty from August 1943 to May 
1946, including combat service during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim 
seeking service connection for skin disability, asserted as 
due radiation exposure.

The Board notes that following the RO's issuance of the 
August 2006 Statement of the Case, VA treatment records, 
dated from 2004 to 2007, were received at the RO and 
associated with the claims folder prior to the case being 
certified to the Board.  As the veteran's representative 
acknowledges in August 2007 written argument, however, these 
records are negative for any indication of complaint or 
treatment of skin disability.  The Board thus finds that the 
evidence is not relevant or pertinent to this appeal and a 
remand to the RO for the issuance of a Supplemental Statement 
of the Case is not necessary.  See 38 C.F.R. §§ 19.37(a); 
20.1304(c) (2007).

In October 2007, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


FINDING OF FACT

There is no medical evidence showing that the veteran has a 
skin disability.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A. 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In a January 2005 letter, which predates the April 2005 
rating decision on appeal, the RO notified the veteran of the 
elements necessary to establish a claim of service connection 
for skin disability, including the specific criteria 
governing claims based on in-service radiation exposure.  The 
letter notified him of the first element, i.e., that the 
evidence needed to show that the disability was related to 
service.  The letter also satisfied the second and third 
elements because it advised him of the evidence he was 
responsible for submitting and identified the evidence that 
VA would obtain.  As to the fourth element, the letter 
advised the veteran to submit to VA any pertinent evidence in 
his possession.  In this regard, in a signed May 2007 
statement, the veteran indicated that he had no additional 
information or evidence to submit to VA that might 
substantiate his claim and requested that VA decide his claim 
as soon as possible.  Thus, the veteran affirmatively 
demonstrated that he understood that he needed to submit to 
VA any evidence in his possession that might substantiate his 
claim.

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In a March 2006 letter, VA advised the veteran of 
these criteria.  

As to the duty to assist, the Board observes that VA has 
associated with the claims folder the service medical and 
personnel records, as well as VA treatment records, dated 
from 2004 to 2007, which as his representative observes in 
August 2007 written argument, are silent as to any complaint 
or treatment of skin problems.  

The Board acknowledges, however, that to date, VA has neither 
afforded the veteran an examination nor solicited a medical 
opinion as to the onset and/or etiology of a skin disability.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In this case, there is no medical evidence showing that the 
veteran has a skin condition.  As such, there is no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Thus, VA is not required 
to afford him a medical examination and/or obtain a medical 
opinion as to the etiology or onset of a skin disability.  As 
such, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts entitlement to skin disability on the 
basis that he developed the condition as a consequence of his 
exposure to ionizing radiation from atomic bombs that were 
detonated in Hiroshima and Nagasaki while he was serving in 
combat aboard the USS Wisconsin, which during this time was 
off the coast of Japan.

As the veteran's representative acknowledges, although the 
veteran asserts service connection for a skin disability due 
to his in-service radiation exposure, there is no medical 
evidence indicating that he has a skin condition.  Thus, 
because there is no evidence showing that the veteran has a 
disability listed in 38 U.S.C.A. § 1112 and 38 C.F.R. 
§ 3.309(d), presumptive service connection under those 
sections is not available.  Similarly, there is no evidence 
indicating that the veteran has a skin disability that is a 
potentially radiogenic disease listed in 38 C.F.R. § 3.311.  
In addition, he has neither cited nor submitted competent 
scientific or medical evidence that any claimed skin 
disability is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  
Thus, the development scheme set forth in 38 C.F.R. § 3.311 
is also not applicable.  

The availability of presumptive service connection for a 
disability based on exposure to ionizing radiation does not 
preclude a veteran from establishing service connection with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  Here, however, because there is no 
evidence showing that the veteran has a skin disability, the 
Board must deny this claim on the ground that he does not 
have the disability for which he is seeking service 
connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for skin disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


